Citation Nr: 0704618	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1966, with periods of unverified active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
asbestosis, as due to asbestos exposure in service.  He 
contends that he was exposed to asbestos while in the Navy, 
when he worked as a boatswain's mate and as a signalman.  He 
also indicated that he was exposed to asbestos while assigned 
as a fire watchman on the USS Fiske at the Brooklyn Naval 
Yard, when it was being converted from a DDR into a DD in 
1964.  The veteran's DD Form 214 reflects that he served 
aboard the USS Fiske and that his occupational specialty was 
that of a signalman.  His service personnel records also 
reflect that he was assigned to various ships during his 
service in the Naval Reserves.

The record contains a January 1995 letter from a private 
physician, in which it was indicated that a single PA chest 
x-ray showed that the veteran had pleural thickening.  
According to the physician, such type of pleural thickening 
was seen following asbestos exposure and was consistent with 
the diagnosis of pleural asbestosis.

The record also reflects that the veteran underwent a VA 
respiratory examination in April 2004.  He reported that he 
had experienced a daily dry cough for many years and that he 
experienced dyspnea when he walked five blocks.  He also 
indicated that he was an ex-smoker who quit smoking in the 
1970s.  A review of the examination report reflects that the 
veteran underwent pulmonary function testing, which was found 
to be normal.  However, there is no evidence that the veteran 
underwent a chest x-ray or a CT scan in conjunction with the 
examination.  Moreover, the examiner did not refer to the 
January 1995 medical opinion or provide an opinion as to 
whether any of the veteran's symptomology is related to 
asbestosis or an asbestos related disease or whether such 
symptomology could be related to the veteran's reported 
asbestos exposure in service.  Therefore, the Board concludes 
that a new VA examination is warranted in this regard.  Such 
information would be useful in the appellate adjudication of 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for asbestosis, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.
	
2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a respiratory disability 
following his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  

3.  Review the provisions of DVB Circular 
21-88-8, Asbestos-Related Diseases (May 
11, 1988), as well as VA Adjudication 
Procedure Manual M21-1, Part III, para 
5.13 and M21-1, Part VI, para. 7.21 in 
order to determine if the veteran's claim 
for service connection for an asbestos-
related disease has been properly 
developed.

4.  Contact the Navy Medical Liaison 
Office and request verification of 
exposure of the veteran to asbestos while 
assigned to the U.S.S. Fiske or any other 
vessel on which he was stationed during 
his service.

5.  If the Navy Medical Liaison Office 
determines that the veteran was exposed 
to asbestos while in service, he should 
then be afforded a VA respiratory 
examination to determine the nature and 
etiology of any current respiratory 
disability.  The examiner should identify 
all currently present respiratory/ 
pulmonary disorders.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any currently diagnosed 
respiratory/pulmonary disability is 
related to asbestos exposure in service.  
If the answer is in the affirmative, the 
examiner should provide an opinion as to 
whether is it at least as likely as not 
that the veteran's possible exposure to 
asbestos during service caused the 
respiratory conditions rather than any 
possible post-service asbestos exposure 
as reported by the veteran.

All necessary tests should be performed, 
to include testing the appellant's sputum 
for evidence of asbestos fibers, high 
resolution x-rays and a computerized 
tomography scan if determined by the 
examiner to be necessary to obtain a 
fully informed diagnosis.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should indicate whether the claims file 
was reviewed.

6.  Thereafter, the claim on appeal 
should be readjudicated.  If any benefit 
sought remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


